IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                July 20, 2009
                               No. 07-30980
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JESSE WAYNE WILLIAMS; ARCHIE ROY JACKSON; JAMES BERNIS
MIDKIFF

                                           Defendants-Appellants


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 1:05-CR-10022-4


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Jesse Wayne Williams has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Williams filed a response requesting the appointment of
new counsel.    Our independent review of the record, counsel’s brief, and
Williams’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 07-30980

further responsibilities herein, Williams’s request for the appointment of new
counsel is DENIED, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2